Wyly, J.
Defendant appeals from the judgment for five hundred dollars which plaintiff recovered against her for building a fence eighteen or twenty feet high on her own lot on Derbigny street, on the ground that said fence impaired the value of plaintiff’s lot adjoining it by obstructing the light and the breeze.
*425There is no servitude of view existing in favor of the lot owned by plaintiff. And defendant evidently had the right to build a fence as high as she pleased on her own lot. The reconventional demand is unfounded.
It is therefore ordered that the judgment herein be annulled, and that plaintiff’s demand bo rejected with costs of both courts.